The plaintiff in this case, being the owner of the Ochre Point Farm, so called, in Newport, and wishing to sell a portion thereof, employed Alfred Smith, a real estate broker, in Newport, to make the sale; and Smith, in pursuance of his employment, procured the portion intended for sale to be surveyed and platted into house or villa lots, with figures inscribed in each lot as platted, to indicate the number of feet it contained. On the 18th of August, 1862, in accordance with previous advertisements, the lots so platted were offered for sale, at public auction, and lot numbered 1 on the plat was struck off to the defendant at five and one-quarter cents per foot. Lot No. 1 purported, on the plat, to contain 43,918 feet, and was conveyed to the plaintiff at a price computed by multiplying those figures by five and one-quarter cents. About a year afterwards the plaintiff discovered that the lot, instead of containing only 43,918, did, in fact, contain 55,680 square feet. He notified the defendant of the error and claimed its correction, which, however, the defendant did not make. At the former hearing, the Court came to the conclusion that the sale was made and the price computed under a mutual mistake in this particular, and decreed a rescission of the conveyance, unless the defendant *Page 271 
would pay for the additional number of feet at the auction price and according to the conditions of the sale.
On a review of the case, we still entertain the opinion that the plaintiff sold and the defendant bought the lot, supposing that the figures on the plat correctly represented the number of feet which the lot contained, or, in other words, under a mutual mistake in that regard. The plaintiff contends that if such is our opinion, we must rescind the conveyance, and that we cannot allow the defendant to keep the lot on payment of an additionalpro rata compensation, for that that would be to make a new contract for the parties.
We do not take that view of the case. The sale was, we think, understood to be a sale of the entire lot as platted, for a price to be computed at the rate of five and one-quarter cents per square foot on the number of feet in the lot. The mistake was, that both parties supposed the figures on the plat correctly represented the number of feet in the lot, and accordingly computed the price at too small an amount. Now the aim of the Court, in giving relief for a mistake, is, to put the parties, as nearly as possible, in the situation they would have been in but for the mistake; and there can be no doubt that, in this case, that aim will be better accomplished by rectifying the price than by annulling the conveyance. The contract here has been executed, and where the contract has been executed the Court is slow to rescind it, even for causes which would be thought to warrant its rescission had it remained in fieri. Belknap v. Sealey, 4 Kernan, 143. And, certainly, where the mistake is of such a nature that it can be corrected and justice done the party asking relief by its correction, it would be unreasonable to resort to the more extreme remedy of a rescission. To afford relief in this milder form is not to make a new contract for the parties, but simply to refuse to set aside the contract which they have made for themselves, under a mistake, provided the party profiting by the mistake will do a more perfect equity by correcting the same.
The cases which have been cited by the plaintiff, as showing that rescission is the proper remedy, are cases where another *Page 272 
remedy would not do justice to the party seeking relief. They are, for the most part, suits by purchasers who had been led into purchases of land by mistakes as to its quality or quantity, which, but for such mistakes, they would not have made. Such is the suit of Belknap v. Sealey, 2 Duer, 570, which is especially relied on by the plaintiff. The suit, in that case, was by the purchaser, and in the Court of Appeals, to which it was finally carried, the rescission decreed by the Superior Court was confirmed, on the ground that the contract was yet executory — that there was a misrepresentation, though not fraudulent, of the quantity of the land, and that the mistake went to the essence of the contract. 4 Kernan, 143. But no case has been cited where a conveyance of land has been set aside at the suit of the vendor for a mistake, when it affected only the price to be received by him, and where it could be rectified by awarding him an additional price.
In the case of Barnes v. Gregory, 1 Head (Tenn.) R. 230, the plaintiff had sold the defendant a tract of land at $35 per acre, and had conveyed it by deed, describing the same and estimating it to contain thirty acres. The tract did, in fact, contain forty-five acres, and the Court awarded the plaintiff a ratable compensation for the excess over the estimate. In Horn
v. Denton, 2 Sneed (Tenn.) R. 125, a similar remedy was administered in relief of a similar mistake. These cases are in point as precedents for the case before us, and they were, we think, well decided, according to the analogies which govern Courts in administering equitable relief.
We think, therefore, that the decree, in the form in which it was settled in the previous opinion of the Court, ought to be entered in this case, except as to the matter of the costs of this rehearing, which we will reserve for further consideration.
After the rehearing was ordered in this case, the defendant filed a motion for leave to make oath to his answer, which had not been originally sworn to by reason of a waiver of the oath in the plaintiff's bill. We think, however, our decision would have been the same if the answer had been under oath, and that the motion, whether grantable or not if earlier made, comes now *Page 273 
too late to be entertained. We therefore dismiss it with costs to the plaintiff.
The plaintiff objects to the motion of the defendant, for leave to swear to his answer, as scandalous, and asks that it may, for that reason, be stricken from the files of the Court, with costs to be paid by the solicitor who prepared it. The motion does unnecessarily reflect on the motives of the plaintiff, and the offensive portion should be expunged; but as we have already dismissed the motion with costs, we do not think the scandal is so gross as to require us to visit the defendant's solicitor with additional costs.